DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation Clarified
In the office action dated 7/12/21, the examiner interpreted part of the claims 1, 2, 11, and 20 as containing non-functional descriptive material.   The applicant has amended the claims; thus, the claims is/are no longer subject to such interpretation.

Claim Objections Withdrawn
In the office action dated 7/12/21, the examiner objected to claim 7 for lacking clarity – i.e. lacking a proper preceding article to indicate it’s usages within the claims.  



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claims 1, 2, and 20 continue to be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 limitations “a first logic hardware component that receives data”,  “a second logic hardware component that… generate an unmodified financial “generates” and “synchronizes transmission” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Claim 2 limitations “a message preference hardware processor that receives data”,  “a financial data message hardware generator… generates an unmodified financial data message”,  “a financial data message hardware modifier… generates… a modified financial data message”, and “a financial data message hardware transmitter… synchronizes transmission of the modified financial data message”, have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders – which are not defined in the specification – “a message preference hardware processor”, “a financial data message hardware generator”, “a financial data message hardware modifier”, and “a financial data message hardware transmitter” coupled with functional language “receives”, “generates” and “synchronizes transmission” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Claim 20 limitations “means for receiving data…”, “means for generating based on a change of state in an electronic marketplace, an unmodified financial data message…”, “means for generating, based on the change of state in the electronic marketplace for each market participant having data stored in association therewith in the memory, a modified financial data message… ”, and “means for synchronizing transmission” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “means for” coupled with functional language “receiving”, “generating”, and “transmission” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claims limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 2, and 20 are to be interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. As such, the claims are rejected under 35 USC 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Applicant may:
(a)          Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)          Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)           State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   
Claim 1 recites a method for sending out different messages at the same time by storing one of the message until both messages can be sent out at the same time, which is an abstract idea of Certain Methods of Organizing Human Activity (fundamental economic practice of mitigating economic risk, commercial interactions involving marketing or sales activities or behaviors). Claims 2, 11 and 20 recite a similar abstract idea. 
This judicial exception is not integrated into a practical application because the claimed invention does not improve a technology or technical field, but merely links the use of the judicial exception to a particular technological environment or field of use.   The claim’s technical elements such as a system and first-fourth logic hardware components, used in receiving data from market participant, storing data, generating unmodified and modified data messages, sending the messages out at the “same” (“substantially contemporaneously”) time, considered individually or in combination, are merely using/applying a computer as a tool to perform an abstract idea.   Further, the Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea).  
Independent claim 2 introduces the additional elements of “a message preference hardware processor”, “financial data message hardware generator”, and “a financial data message hardware transmitter”. These are interpreted to be parts of a computer system that is being used as a tool to perform the abstract idea.
 Independent claim 11 introduces the additional element of “a processor”. This is part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claims 3-10 and 12-19 contain, for the purpose of the 35 U.S.C. 101 analysis, no new additional elements and the analysis from the independent claim applies here.
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573 U.S. 2014.

Claim Rejections - 35 USC § 102(a)(1) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention

OR

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9-13, 15-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (20100023616).
Regarding claim 1, Harris teaches
a system comprising: a first logic hardware component that receives data from at least one of a plurality of market participants and
([0016]).
stores the data in a memory in association with the market participant from which it was received, wherein the data specifies one or more modifications to be made to each of a plurality of sequentially transmitted financial data messages prior to transmission to the associated market participant via a network, wherein the system does not modify each of the plurality of sequentially transmitted financial data messages prior to transmission to the others of the plurality of market participants
([0057]).

a second logic hardware component that , based on a change of state in an electronic marketplace, generates an unmodified financial data message comprising content representative thereof; 
a third logic hardware component that, based on the change of state in the electronic marketplace, generates, for each market participant having data stored in association therewith in the memory, a modified financial data message in accordance with the stored associated data for the associated market participant
([0016]-[0018]).

a fourth logic hardware component that synchronizes transmission of the modified financial message with transmission of the unmodified financial data message by storing one of the modified or the unmodified financial data message until the both of the modified and the unmodified financial data messages are ready to transmit so as to transmit, via the network, each modified financial data message to the associated market participant for which the modified financial data message was generated, substantially contemporaneously with transmission of the unmodified financial data message to the others of the plurality of market participants
([0020] and [0069]).
See also FIG, 7 and 8.

Claim 2 is rejected using the same rationale that was used for the rejection of claim 1.

Regarding claim 3, Harris discloses  
the one or more financial data message modifications include modifying a content, a format, an encoding, or combination thereof, of the financial data message
([0016]-[0018]).

Regarding claim 4, Harris discloses  
each of the plurality of sequentially transmitted financial data messages comprises a plurality of data fields characterized by an arrangement, the one or more financial data message modifications include modifying the arrangement of the data fields
([0016]-[0018]).

Regarding claim 6, Harris discloses  
the data further comprises a selection of at least one predefined set of one or more financial data message modifications from a plurality of available sets of one or more financial data message modifications
([0016]-[0018]).

Claim 7 is rejected using the same rationale that was used for the rejection of claim 2.

Regarding claim 9, Harris discloses  
wherein the message preference processor further comprises a configuration user interface that allow the at least one market participant to provide, modify, delete or combinations thereof, their associated data
(Claim 32).

Regarding claim 10, Harris discloses  
the plurality of financial data messages comprises market by order messages, market by price messages, top of book messages, or combinations thereof
([0019]).

Claim 11 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 12 is rejected using the same rationale that was used for the rejection of claim 3.

Claim 13 is rejected using the same rationale that was used for the rejection of claim 4.

Claim 15 is rejected using the same rationale that was used for the rejection of claim 6.

Claim 16 is rejected using the same rationale that was used for the rejection of claim 7.

Claim 18 is rejected using the same rationale that was used for the rejection of claim 9.

Claim 19 is rejected using the same rationale that was used for the rejection of claim 10.

Claim 20 is rejected using the same rationale that was used for the rejection of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14, 8 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Harris in view of Jenkins (20090171723).
Regarding claim 5, Harris does not disclose
a derived value generator that is coupled with the financial data message generator and derive one or more derived values from the content of the generated financial data message, wherein the one or more financial data message modifications include augmentation of the generated financial data message to include at least one of the derived values within the content thereof.
Jenkins teaches 
a derived value generator that is coupled with the financial data message generator and derive one or more derived values from the content of the generated financial data message, wherein the one or more financial data message modifications include augmentation of the generated financial data message to include at least one of the derived values within the content thereof 
([0147]-[0149]).
At the time of the filing, it would have been obvious to one ordinarily skilled in the art to have modified Harris to include 
a derived value generator that is coupled with the financial data message generator and derive one or more derived values from the content of the generated financial data message, wherein the one or more financial data message modifications include augmentation of the generated financial data message to include at least one of the derived values within the content thereof based on the teaching of Jenkins.  
The motivation being to process the received sensitive financial data in real-time and logic may also be applied to continuously update total financial reports.  See paragraph 147.

Claim 14 is rejected using the same rationale that was used for the rejection of claim 5.

Regarding claim 8, Harris does not disclose 
a billing processor that is coupled with the message preference processor and charge a fee to the at least one market participant.
Jenkins teaches 
a billing processor that is coupled with the message preference processor and charge a fee to the at least one market participant 
([0024]).
The motivation being to enable information distribution system to be supported in order to facilitate financial transparency within the market.

Claim 17 is rejected using the same rationale that was used for the rejection of claim 8.

Response to Arguments
Applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. 112(b)… the specification clearly links the disclosed structure, materials, or acts to the claimed function… The foregoing terms are defined in Applicants' Specification as being a programmable logic component of an FPGA,”
the examiner respectfully disagrees.   While the specification mentioned FPGA (a type of programmable processor) as a possible firmware (see paragraph 45), it does not link FPGA (or firmware) to the specific claimed functions.

In response to applicant's argument that: 
“foregoing terms are defined in Applicants' Specification as being "a hardware device that fetches instructions and data from a memory or storage device and executes those instructions, e.g., an FPGA… Support for the structure may be found in Figure 25 and in Applicants' Specification, paras. [0045], and [00109],”
the examiner respectfully disagrees.   Again, the specification discloses the FPGA as a “microprocessor” or general-purpose processor”.  See paragraph 45.   But they are not specified as being used to perform the disclosed functions.  Paragraph 109 describes in general terms with may be in the system.  And Figure 25 shows boxes of objects connected by arrows (showing data flow within a network).  These are not sufficient support because they lack the specificity relating to the disclosed functions. 

In response to applicant's argument that: 
“Regarding terms "means for receiving data ... " Applicants' Specification recite sufficient structure to achieve the function, e.g., a programmable logic component of an FPGA. Support for the structure may be found in Figure 25 and in Applicants' Specification, paras. [0045], [0051], and [00109],”
the examiner respectfully disagrees.   Again, paragraph 45 of the specification discloses the FPGA as a “microprocessor” or general-purpose processor”.  These terms are not specified as being used to perform the disclosed functions.  Paragraph 51 describes the utilities of FPGA.  Paragraph 109 describes in general terms with may be in the system.  These are not sufficient. 

In response to applicant's argument that: 
“35 U.S.C. § 101… the claims are directed to the technical field of electronic trading systems using a specific architecture and arrangement of components, i.e., the claimed combination of elements, e.g., the first, second, and third logic hardware components,”
the examiner respectfully disagrees.   The examiner has determent that these are parts of a computer system that is being used as a tool to perform the abstract idea.  There are no specific trading architecture that distinguish it from the “generic computer”.   In addition, the examiner notes that the specific arrangements in the various figures are not specified/disclosed in the claims.   Claims must provide sufficient specificity to constitute an improvement to computer functionality itself.  Universal Secure Registry v. Apple and Visa.  The applicant's reliance on the specification language as evidence of inventive concept is misplaced because of the well-established principle that claimed inventive concept must be evident in the claims. 

In response to applicant's argument that: 
“The claimed invention improves upon the ability to provide customized market data streams to a select subset of participants via a communications network, while the remaining participants receive the generic/non-customized version, without disadvantaging either the subset or remaining participants with respect to access to the market data.  The claims represent a specific improvement to the technology of managing communications concerning changes in state of an electronic marketplace,”
the examiner respectfully disagrees.   It is the market participants’ indication that drives the data processing decision – that, as the applicant puts it “improve the ability to provide customized market data”.  The technical elements of the claims function purely as components of a “generic computer”.  There is no technological improvement of any kind.  The Alice Court teaches that abstract ideas that lack genuine innovation beyond the use of generic computers are not patentable.  

In response to applicant's argument that: 
“Claim 1, for example, is directed to a system that synchronizes transmission of the modified financial message with transmission of the unmodified financial data message, clearly a technical improvement… (reciting additional steps performed by the computer),”
the examiner respectfully disagrees.   Again, the examiner has determined that the technical elements of the claims function purely as components of a “generic computer”.   The examiner notes that “generic computer” can perform many steps of processing and presentations that, cumulatively, could give the impression of technical wizardry.  Essentially, the examiner must be vigilant against granting patents that could allow individuals to monopolize ideas.  For example, the applicant’s claims could preempt the idea of sending out different messages at the same time by storing one of the message until both messages can be sent out at the same time.   Otherwise, there would be very few reasons to follow the Alice Court’s teaching.

In response to applicant's argument that: 
“Applicants submit that the claims are not directed to an abstract idea based on the erudite PTAB decision on a related application 14/074,670,”
the examiner respectfully disagrees.   While the examiner recognizes the Patent Trial and Appeal Board’s sagacious reasoning, this current claims are very different from the cited application.  The examiner respectfully direct the applicant’s attention to the analysis provided above. 

In response to applicant's argument that: 
“Synchronization of financial data messages has never been held by a court to constitute a fundamental economic practice. The claims are not abstract”
the examiner respectfully disagrees.   Following a business decision to release information at the same time is an abstract idea.  Using “generic computer” to carry that out does not change the abstract nature of the claims.  

In response to applicant's argument that: 
“The claimed electronic trading architecture selectively generates a modified financial data message for particular market participants…,”
the examiner respectfully disagrees.   Again, the examiner notes that the specific arrangements in the various figures are not specified/disclosed in the claims.   Claims must provide sufficient specificity to constitute an improvement to computer functionality itself.  Universal Secure Registry v. Apple and Visa.  The applicant's reliance on the specification language as evidence of inventive concept is misplaced because of the well-established principle that claimed inventive concept must be evident in the claims. 

In response to applicant's argument that: 
“The claimed invention improves upon the ability to provide customized market data streams to a select subset of participants via a communications network, while the remaining participants receive the generic/non-customized version, without disadvantaging either the subset or remaining participants with respect to access to the market data,”
the examiner respectfully disagrees. Again, it is the market participants’ indication that drives the data processing decision – that, as the applicant puts it “improve the ability to provide customized market data”.  The technical elements of the claims function purely as components of a “generic computer”.  There is no technological improvement of any kind.  The Alice Court teaches that abstract ideas that lack genuine innovation beyond the use of generic computers are not patentable.  

In response to applicant's argument that: 
“Nor do the claims entirely preempt communication of market data, or even customized market data, to market participants,”
the examiner respectfully disagrees.   As stated, the applicant’s claims could preempt the idea of sending out different messages at the same time by storing one of the message until both messages can be sent out at the same time.   This type of monopoly of ideas is precisely what the Alice court has vehemently guarded against.  Even if the claimed invention is not preemptive, the argument is still not found persuasive because preemption is but one of the factors in the 35 USC 101 analysis.   The preemption doctrine is a policy that shields the public against monopoly of ideas by individuals.  It is less effective as an applicant’s sword against patent prohibitions.  This is reflected by the Office’s guidance, which states “the absence of complete preemption does not guarantee that a claim is eligible.”  See the July 2015 Update.  

In response to applicant's argument that: 
“as claimed, is a specific implementation which has NOT been used before and therefore is not well understood, routine or conventional in the art,”
the examiner respectfully disagrees.   The 35 USC 101 patent eligibility determination is not a prior art analysis.  For example, if the applicant were to submit claims for a regular table.  It would met the 35 USC 101 patent eligibility.  But it may not be sufficiently novel to meet the requirements of 35 USC 102 & 103 patent eligibility.  Similarly, if the applicant were to submit claims for a mathematical equation (for commercial calculations) with made up variables that were not used before.  It may be sufficiently novel to meet the requirements of 35 USC 102 & 103 patent eligibility.  It would not meet the 35 USC 101 patent eligibility.

In response to applicant's argument that: 
“Whether a Claim Amounts to Significantly More… The combination of elements… first logic hardware component that receives data... (reciting additional steps performed by the computer),”
the examiner respectfully disagrees.   Again, the applicant has not explained how this is different from receiving data, processing data, and storing data (all common functions of generic computers).  The focus of the “significantly more” analysis is not on the label/meaning of the data or the complexity of the business rules used in managing and processing the data.  Rather, the focus is on what is technologically more significant.  To use a driving analogy, it is not about the applicant finding a new route and is able to get to the destination faster.  It is about what adjustment the applicant made to the car to make it go faster.       

In response to applicant's argument that: 
“The claimed invention provides a unique function not previously provided by the prior art,”
the examiner respectfully disagrees.   Again, the 35 USC 101 patent eligibility determination is not a prior art analysis.

In response to applicant's argument that: 
“Examiner cannot make any such showing that the claimed elements, in combination, are well-understood, routine, or conventional… A statement that the Examiner is taking official notice of the well-understood, routine, conventional nature of the additional element,”
the examiner respectfully disagrees.   Examiner has not argued or stated whether anything is “well-understood, routine, or conventional”.  The examiner respectfully refers the applicant to the discussion above on the abstract idea determination and the technical specific elements in the claims that the examiner has determined to be “generic computer” used in to perform the abstract idea.

In response to applicant's argument that: 
“35 U.S.C. § 102(a)(1)… Applicants submit that Harris fails to teach or suggest: (1) "a first logic hardware component that receives.. (reciting the claim),”
the examiner respectfully disagrees.   The argument is not found persuasive because of the reasons stated above and in the previous office action.

In response to applicant's argument that: 
“Harris does not teach or suggest the specific tailoring of a data message between the associated market participants who should receive the modified message and the other market participants who should receive the unmodified message,”
the examiner respectfully disagrees.  Harris teaches the transmission of financial information to a system that includes… steps of “generating machine readable content adapted to be received by a financial decision system” to be “displayed on devices that are read by traders and other market participants”. 

In response to applicant's argument that: 
“Harris does not teach the synchronization of the transmission of the modified and the unmodified financial data messages,”
the examiner respectfully disagrees.   Harris teaches an information release system capable of sending “data feeds at the same time (in parallel) over three separate communication channels.”

In response to applicant's argument that: 
“Harris does not send different messages (modified and unmodified) to each of the plurality of participants,”
the examiner respectfully disagrees.  Harris teaches that “a single channel can also be used for the transmission of the three data feeds”.

In response to applicant's argument that: 
“Jenkins does not cure the deficiencies of Harris with respect to independent claims 2 and 11,”
the examiner respectfully disagrees.   There is no deficiencies to cure.


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MARK GAW/
Examiner, Art Unit 3698
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698